Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CIT RV TRUST 1998-A Cutoff Date: December 31, 2006 The percentages and balances set forth in each of the following tables may not total due to rounding. Geographic Distribution of Contracts (1) % of Contract % of Contract Number of Pool by Number Aggregate Principal Pool by Principal Contracts as of of Contracts as of Balance Outstanding Balance Outstanding State Cut-off Date Cut-off Date as of Cut-off Date as of Cut-off Date Alabama 21 1.58% 1.46% Arizona 62 4.65% 4.90% Arkansas 32 2.40% 1.58% California 13.28% 12.60% Colorado 32 2.40% 3.01% Connecticut 5 0.38% 0.16% Delaware 2 0.15% 0.17% Florida 93 6.98% 8.73% Georgia 34 2.55% 2.63% Idaho 7 0.53% 0.59% Illinois 37 2.78% 1.76% Indiana 17 1.28% 1.20% Iowa 6 0.45% 0.58% Kansas 25 1.88% 1.28% Kentucky 9 0.68% 0.43% Louisiana 13 0.98% 1.37% Maine 4 0.30% 0.22% Maryland 16 1.20% 0.73% Massachusetts 22 1.65% 1.09% Michigan 18 1.35% 1.68% Minnesota 8 0.60% 1.24% Mississippi 9 0.68% 0.60% Missouri 53 3.98% 2.28% Montana 7 0.53% 0.28% Nebraska 4 0.30% 0.08% Nevada 36 2.70% 3.39% New Hampshire 6 0.45% 0.51% New Jersery 8 0.60% 0.45% New Mexico 22 1.65% 2.62% New York 24 1.80% 1.69% North Carolina 28 2.10% 3.06% North Dakota 1 0.08% 0.30% Ohio 13 0.98% 1.58% Oklahoma 87 6.53% 4.42% Oregon 34 2.55% 3.67% Pennsylvania 19 1.43% 1.10% Rhode Island 4 0.30% 0.11% South Carolina 13 0.98% 1.08% Tennessee 13 0.98% 1.35% Texas 16.65% 16.39% Utah 11 0.83% 1.32% Vermont 1 0.08% 0.03% Virginia 7 0.53% 0.35% Washington 60 4.50% 4.77% West Virginia 2 0.15% 0.02% Wisconsin 8 0.60% 1.10% Wyoming 1 0.08% 0.02% 100.00% 100.00% (1) In most cases, based on the mailing addresses of the Obligors as of the Cut-off Date. CIT RV TRUST 1998-A Cutoff Date: December 31, 2006 Range of Contract Rates % of Contract % of Contract Number of Pool by Number Aggregate Principal Pool by Principal Range of Contracts as of of Contracts as of Balance Outstanding Balance Outstanding Contract Rates Cut-off Date Cut-off Date as of Cut-off Date as of Cut-off Date 0.00% - 7.49% (1) 2 0.15% 0.26% 7.50% - 7.99% 18 1.35% 4.07% 8.00% - 8.99% 18.08% 36.47% 9.00% - 9.99% 30.38% 31.54% 10.00% - 10.99% 27.38% 17.33% 11.00% - 11.99% 13.50% 6.79% 12.00% - 12.99% 73 5.48% 2.36% 13.00% - 13.99% 36 2.70% 0.85% 14.00% - 14.99% 9 0.68% 0.24% 15.00% - 15.99% 2 0.15% 0.04% 16.00% - 16.99% 1 0.08% 0.02% 18.00% - 18.99% 1 0.08% 0.03% 100.00% 100.00% (1) Generally represents repossessed contracts or contracts subject to the Soldiers' and Sailors' Civil Relief Act. Range of Remaining Maturities % of Contract % of Contract Number of Pool by Number Aggregate Principal Pool by Principal Range of Remaining Contracts as of of Contracts as of Balance Outstanding Balance Outstanding Maturities in Months Cut-off Date Cut-off Date as of Cut-off Date as of Cut-off Date 0 - 12 months 43 3.23% 0.81% 13 - 24 months 14.55% 2.30% 25 - 36 months 89 6.68% 2.23% 37 - 48 months 22.43% 8.82% 49 - 60 months 25 1.88% 1.38% 61 - 72 months 10.28% 12.95% 73 - 84 months 35.11% 48.85% 85 - 96 months 19 1.43% 3.56% 97 - 108 months 2 0.15% 0.37% 121 - 132 months 15 1.13% 4.61% 133 - 144 months 42 3.15% 14.12% 100.00% 100.00% CIT RV TRUST 1998-A Cutoff Date: December 31, 2006 Collateral Type Distribution % of Contract % of Contract Number of Pool by Number Aggregate Principal Pool by Principal Contracts as of of Contracts as of Balance Outstanding Balance Outstanding Collateral Type Cut-off Date Cut-off Date as of Cut-off Date as of Cut-off Date Motor Homes 48.39% 76.29% Fifth Wheel 23.33% 14.87% Travel Trailer 23.03% 6.78% Other 70 5.25% 2.06% Total 100.00% 100.00% Delinquency Status Distribution % of Contract % of Contract Number of Pool by Number Aggregate Principal Pool by Principal Contracts as of of Contracts as of Balance Outstanding Balance Outstanding Delinquency Status Cut-off Date Cut-off Date as of Cut-off Date as of Cut-off Date Current, including 1 to 29 days delinquent 89.05% 87.03% 30 to 59 days 41 3.08% 3.31% 60 to 89 days 17 1.28% 1.05% 90 to 119 days 13 0.98% 1.27% 120 to 149 days 8 0.60% 0.53% 150 to 179 days 6 0.45% 0.46% 180+ days 18 1.35% 1.81% Repossession Status 43 3.23% 4.54% 100.00% 100.00% CIT RV TRUST 1998-A Cutoff Date: December 31, 2006 Range of Principal Balance Outstanding Total Minimum Maximum Average Principal Balance as of Balance as of Balance as of Balance as of Balance Type Cut-off Date Cut-off Date Cut-off Date Cut-off Date Original Current 2 New vs. Used Collateral Distribution % of Contract % of Contract Number of Pool by Number Aggregate Principal Pool by Principal Contracts as of of Contracts as of Balance Outstanding Balance Outstanding New vs. Used Cut-off Date Cut-off Date as of Cut-off Date as of Cut-off Date New 65.72% 70.91% Used 34.28% 29.09% 100.00% 100.00% Range of Credit Scores Minimum as of Maximum as of Weighted Average as of Score Type Origination Date Origination Date Origination Date FICO Custom Minimum, Maximum and Weighted Average Distribution Minimum as of Maximum as of Weighted Average as of Distribution Type Cut-off Date Cut-off Date Cut-off Date Contract Rate 5.00% 18.00% 9.12% Original Term 84 months 240 months 186.01 months Current Term 1 months 140 months 80.63 months
